DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application claims benefit as a continuation of the prior application PCT/JP2019/031327 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08, and therefore the instant Application receives the benefit to the filing date of 3/1/2016. 
Furthermore, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/24/21, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seu (U.S. Pat. 6,302,503).
Seu teaches the following claimed limitations:
Regarding independent Claim 1, an ink tank (28, 30, 32, 34, col. 2, lines 51-55 and Fig. 1) comprising: 
a container (50, col. 3, lines 17-49 and Fig. 2) for storing an ink jet ink; and 
a silicon-containing member (58, col. 3, lines 17-49 and Fig. 2) housed in the container, wherein 
an S/V ratio that is a ratio of a total surface area S m2 of the silicon-containing member to a capacity V m3 of the container is 40 or greater (col. 3, lines 17-49; please note that the bead diameter range of 0.010 inches to 0.016 inches, disclosed in col. 3, lines 44-49, corresponds to a ratio of a total surface area S m2 of the silicon-containing member to a capacity V m3 of the container is 40 or greater, as each of the beads 58 has the S/V ratio of approximately 14,700 – therefore even assuming very loose packing whereby beads 58 occupy only 10% of the volume the resultant S/V ratio would still be approximately 1,470. Since the packing must be much denser than 10% for the disclosed optical detection, col. 4, lines 4-18, the actual ratio will be even higher).  
Regarding Claim 2, wherein a silicon content of the silicon-containing member is 20 mass% or greater with respect to a total amount of the silicon-containing member (col. 3, lines 17-49; please note that beads 58 are disclosed to be glass beads, and glass beads typically have glass content of over 67%).  
Regarding Claim 3, wherein the S/V ratio is 50 or greater (col. 3, lines 17-49; please note that the bead diameter range of 0.010 inches to 0.016 inches, disclosed in col. 3, lines 44-49, corresponds to a ratio of a total surface area S m2 of the silicon-containing member to a capacity V m3 of the container is 40 or greater, as each of the beads 58 has the S/V ratio of approximately 2,460 – therefore even assuming very loose packing whereby beads 58 occupy only 10% of the volume the resultant S/V ratio would still be approximately 246. Since the packing has to be much denser than 10% for the disclosed optical detection, col. 4, lines 4-18, the actual ratio will be even higher).  
Regarding Claim 4, wherein the silicon-containing member includes a plurality of silicon-containing solid pieces (58, col. 3, lines 17-49 and Fig. 2).  
Regarding Claim 5, wherein each of the plurality of silicon-containing solid pieces has a size of 50 m or greater (col. 3, lines 44-49; the smallest listed size, 0.010 in, is equivalent to 254 m).  
Regarding Claim 6, wherein as the plurality of silicon-containing solid pieces, at least one selected from the group consisting of silicon-containing substrates and silicon-containing beads is used (58, col. 3, lines 17-49 and Fig. 2).  
Regarding Claim 7, a stirring unit (56, 60, 68, col. 3, lines 50-56 and Fig. 2) for stirring the ink jet ink stored in the container.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seu (U.S. Pat. 6,302,503) in view of Suzuki et al. (U.S. 2001/0022605 A1).
Seu discloses all of claimed limitations except for the following:
Regarding Claim 8, wherein the ink jet ink contains a reactive dye.
Suzuki et al. disclose the following claimed limitations:
Regarding Claim 8, wherein the ink jet ink contains a reactive dye (§§0024, 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the reactive ink taught by Suzuki et al. into the ink tank of Seu for the purpose of providing covalent bond between the dye and a printing medium, particularly cloth, and hence improve the wear resistance of a printed image.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seu (U.S. Pat. 6,302,503) in view of Chen et al. (U.S. 2006/0028508 A1).
Seu discloses the following claimed limitations:
Regarding Claim 9, an ink jet head (52; col. 3, lines 27-28 and Fig. 2,         ).
Seu do not teach the following claimed limitations:
Regarding Claim 9, a nozzle member containing silicon.
Chen et al. disclose the following claimed limitations: 
Regarding Claim 9, a nozzle member containing silicon (§0010).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the nozzle member containing silicon taught by Suzuki et al. into the ink tank of Seu for the purpose of providing covalent bond between the dye and a printing medium, particularly cloth, and hence improve the wear resistance of a printed image.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seu (U.S. Pat. 6,302,503) in view of Chen et al. (U.S. 2006/0028508 A1).
Seu discloses the following claimed limitations:
Regarding Claim 10, preparing the ink tank according to claim 1, in which an ink jet ink is stored in the container (col. 3, lines 17-49 and Fig. 2); 
supplying the ink jet ink stored in the container to an ink jet head (52; col. 3, lns 27-28 and Fig. 2)
Seu does not teach the following claimed limitations:
Regarding Claim 10, a nozzle member containing silicon.
Chen et al. disclose the following claimed limitations: 
Regarding Claim 10, a nozzle member containing silicon (§0010).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the nozzle member containing silicon taught by Chen into the ink tank of Seu for the purpose of providing covalent bond between the dye and a printing medium, particularly cloth, and hence improve the wear resistance of a printed image.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seu (U.S. Pat. 6,302,503) as modified by Chen et al. (U.S. 2006/0028508 A1) as applied to Claim 10 above, and further in view of Suzuki et al. (U.S. 2001/0022605 A1).
Seu as modified by Chen et al., disclose all of the claimed limitations except for the following:
Regarding Claim 11, wherein the ink jet ink contains a reactive dye.
Suzuki et al. disclose the following claimed limitations:
Regarding Claim 8, wherein the ink jet ink contains a reactive dye (§§0024, 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the reactive ink taught by Suzuki et al. into Seu as modified by Chen et al. for the purpose of providing covalent bond between the dye and a printing medium, particularly cloth, and hence improve the wear resistance of a printed image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853